GOSHORN, Judge.
This is an appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The record of the sentencing hearing establishes that the trial judge orally announced he would not impose a public defender’s lien or any court costs. However, the judgment prepared for signature inadvertently checked certain boxes imposing these costs. The state concedes that this was done in error.
The judgment is affirmed except as to the provisions imposing a lien for the public defender services and court costs which provisions are stricken.
Affirmed as modified.
ORFINGER and DANIEL, JJ., concur.